Fourth Court of Appeals
                                        San Antonio, Texas
                                                  May 9, 2022

                                            No. 04-22-00211-CV

                     IN RE PEOPLE'S MANAGEMENT OF TEXAS 1, LTD.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        After consideration, we GRANT real parties in interest’s Unopposed First Motion for
Extension of Time to File a Response to the petition for writ of mandamus. Real parties in
interest’s responses are due on or before June 6, 2022.

           It is so ORDERED on May 9, 2022.

                                                                                      PER CURIAM




           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court




1
  This proceeding arises out of Cause No. 97-CVQ-00997-D1, styled People's Management of Texas 1, Ltd.,
successor in interest to Joe Medina, trustee v. Carlos Gutierrez, pending in the 49th Judicial District Court, Webb
County, Texas, the Honorable Joe Lopez presiding.